The defendant moves the Court to strike out the statement of case on appeal and to affirm the judgment upon the face of the record. The motion is allowed. The statement of the case on appeal is in no sense in compliance with the rules of this Court or with the provisions of the Revisal, sec. 591.
The statement served upon the appellee purports to be nothing more than a mere skeleton, and may be illustrated by the following extract:
This was a civil action, tried at June Term, 1914, of Burke Superior Court, before his Honor, B. F. Long, judge, and a jury. (The clerk will here copy the first paragraph of the notes of the stenographer as shown by the first page of the said notes and the first six (6) lines of second page of the said notes.)
The defendant offered the following evidence, viz.:
(The clerk will here copy the evidence offered by the defendant as shown by the stenographer's notes, including any and all objections and exceptions consecutively, and number the same consecutively from one (1) to four (4), inclusive.)
Here the defendant closed the evidence, and the plaintiffs also closed.
The court instructed the jury as follows, viz.:
(The clerk will here copy the judge's charge.)
(258)   The statute, as well as the rules of this Court, require a plain and concise statement of the case on appeal, and that the evidence shall be stated in narrative form, so far as possible, and the *Page 315 
exceptions shall be numbered and the assignments of error properly grouped and set up.
It is not the duty of the clerk of the court to make up a case on appeal for the appellant, nor to fill up the blank spaces. It is the duty of the appellant to make up his case and fully perfect it before it is served upon the appellee.
Judgment affirmed.
Cited: Bessemer Co. v. Hardware Co., 171 N.C. 729; Layton v. Godwin,186 N.C. 313; Carter v. Bryant, 199 N.C. 706; Chozen Confections, Inc.,v. Johnson, 220 N.C. 434; Searcy v. Logan, 226 N.C. 566.